 Case 3:19-cv-00596-M-BT Document 11 Filed 04/12/21                    Page 1 of 2 PageID 66



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 KENNETH WAYNE MIMS, JR.,                         §
           Movant,                                §
                                                  §
 v.                                               §     No. 3:19-cv-00596-M (BT)
                                                  §     No. 3:12-cr-00355-M-1
UNITED STATES OF AMERICA,                         §
             Respondent.                          §



              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       The Court has taken under consideration the Findings, Conclusions, and Recommendation

of United States Magistrate Judge Rebecca Rutherford dated March 10, 2021. The Court has

reviewed the Findings, Conclusions, and Recommendation for plain error and has found none. IT

IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge are accepted. Considering the record in this case, the Court

DENIES a certificate of appealability. The Court adopts and incorporates by reference the

Magistrate Judge’s Findings, Conclusions and Recommendation filed in this case in support of its

finding that the Movant has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would

find “it debatable whether the [motion] states a valid claim of the denial of a constitutional right”

and “debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000).
Case 3:19-cv-00596-M-BT Document 11 Filed 04/12/21   Page 2 of 2 PageID 67



    SO ORDERED this 12th day of April, 2021.
